DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 06/28/2022.

Claims 16-35 are presented for examination.

In response to the non-statutory double patenting rejection, Applicant states in the argument that “The Examiner rejects claims 16 through 35 on the grounds of non-statutory double patenting over parent U.S. Pat. No. 10,536,395. Without conceding that the rejection is proper, Applicant will respond to the rejection upon an indication of allowable subject matter.” 
In the previous Office Actions dated 03/29/2022, 10/29/2021 and 05/24/2021, 
claims 16-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,197,642; and claims 16-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,395. However, Applicant did not consider the double patenting rejection over the ‘642 patent. Therefore, the double patenting rejections are maintained until filing of terminal disclaimers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘395 patent contain every element of claims 16-35 of the instant application. As shown in the table below, the combined claims 1, 3, 4 and 5 of the ‘395 patent comprise the same features of claim 16 of instant application:  (1) receiving, at a remote computing device, a token associated with a user computing device, the token allowing access to processing resources of the remote computing device (claim 1 of the ‘395 patent); (2) receiving, at the remote computing device, one or more parameters controlling the operation of the processing resources (claim 5 of the ‘395 patent); (3) operating, by the remote computing device, the processing resources based on the token and the parameters, the operating the processing resources comprising at least partially rendering at least one frame of image data (claims 1, 3, 4 of the ‘395 patent); and  (4) transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data (claim 1 of the ‘395 patent). 
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/740,715
16.   A method comprising: 
   (1) receiving, at a remote computing device, a token associated with a user computing device, the token allowing access to processing resources of the remote computing device, the processing resources operating an executable application running on the remote computing device; 
   (2) receiving, at the remote computing device, one or more parameters controlling the operation of the processing resources; 
  (3) operating, by the remote computing device, the processing resources based on the token and the parameters, the operating the processing resources comprising at least partially rendering at least one frame of image data generated by the application running on the remote computing device; and
   (4) transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data.
U.S. Patent No. 10,536,395
 1.  A method, comprising: 
   (4) delivering, by one or more servers, a server-side rendered application to one or more client devices of remote users, (1) wherein each of the one or more remote users is associated with a set of tokens, each token of the set representing a right to access the server-side rendered application;
  increasing or decreasing or leaving unchanged, by the one or more 
servers with respect to a base expiration rate, a respective current expiration 
rate at which each token expires for (3) at least one of the one or more remote 
users based on load of the one or more servers caused by delivering the 
server-side rendered application, the current expiration rate representing a 
number of render units of the application per unit of time;  
providing, by the one or more servers, a user interface to a client device of at least one of the remote users;  and 
configuring, by the one or more servers, the user interface for: displaying at least one of a number of remaining tokens and an amount of usage time left at the current expiration rate;  
 enabling the remote user to adjust session quality controls;  and 
providing the remote user with visual feedback of effects of the adjustments on the current expiration rate of the remote user's tokens.
3.  The method of claim 1 further comprising allocating, (3) by the one or more servers, render units to each user session associated with respective ones of the remote users, wherein the number of render units allocated to a given user session is based at least in part on one or more video parameters, and wherein the observed load further comprises a number of render units allocated to a user session. 
4.  The method of claim 3 (3) wherein a video parameter comprises resolution.
  5.  The method of claim 1 further comprising (2) receiving, by the one or more servers, from a remote user one or more video parameter adjustment values operative, when implemented to modulate the load associated with delivering the server-side rendered application to the remote user.


Claims 16-18, 20, 22-25, 27, 29-31, 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12 and 17 of U.S. Patent No. 10,536,395.
	Claims 19, 26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 16 and 20 of U.S. Patent No. 10,536,395.
Claims 21, 28 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 13-15, 18 and 19 of U.S. Patent No. 10,536,395.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,197,642. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘642 patent contain every element of claims 16-35 of the instant application. As shown in the table below, the combined claims 1, 3, 4 and 5 of the ‘642 patent comprise the same features of claim 16 of instant application:  (1) receiving, at a remote computing device, a token associated with a user computing device, the token allowing access to processing resources of the remote computing device (claim 1 of the ‘642 patent); (2) receiving, at the remote computing device, one or more parameters controlling the operation of the processing resources (claim 5 of the ‘642 patent); (3) operating, by the remote computing device, the processing resources based on the token and the parameters, the operating the processing resources comprising at least partially rendering at least one frame of image data (claims 1, 3, 4 of the ‘642 patent); and  (4) transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data (claim 1 of the ‘642 patent). 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/740,715
16.   A method comprising: 
   (1) receiving, at a remote computing device, a token associated with a user computing device, the token allowing access to processing resources of the remote computing device, the processing resources operating an executable application running on the remote computing device; 
   (2) receiving, at the remote computing device, one or more parameters controlling the operation of the processing resources; 
  (3) operating, by the remote computing device, the processing resources based on the token and the parameters, the operating the processing resources comprising at least partially rendering at least one frame of image data generated by the application running on the remote computing device; and
   (4) transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data.
U.S. Patent No. 9,197,642
 1.  A method, comprising: 
   (4) delivering, by one or more servers, a server-side rendered application to one or more client devices of remote users, (1) wherein each of the one or more remote users is associated with a set of tokens, each token representing a right to access the server-side rendered application;
  increasing or decreasing, by the one or more servers with respect to a base 
expiration rate, a respective current expiration rate at which tokens expire 
for at least one of the one or more remote users based on load observed (3) at the 
one or more servers caused by delivering the server-side rendered application, 
providing by the one or more servers, a user interface to a client device of at 
least one of the remote users;  configuring, by the one or more servers, the user interface for: displaying at least one of a number of remaining tokens and 
an amount of usage time left at the current expiration rate;  
enabling the remote user to adjust session quality controls;  and 
providing the remote user with visual feedback of effects of the adjustments on the current expiration rate of the remote user's tokens.
3.  The method of claim 1 further comprising allocating, (3) by the one or more servers, render units to each user session associated with respective ones of the remote users, wherein the number of render units allocated to a given user session is based at least in part on one or more video parameters, and wherein the observed load further comprises a number of render units allocated to a user session. 
4.  The method of claim 3 (3) wherein a video parameter comprises resolution.
  5.  The method of claim 1 further comprising (2) receiving, by the one or more servers, from a remote user one or more video parameter adjustment values operative, when implemented to modulate the load associated with delivering the server-side rendered application to the remote user.


Claims 16-18, 20, 22-25, 27, 29-31, 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12 and 17 of U.S. Patent No. 9,197,642.
	Claims 19, 26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 16 and 20 of U.S. Patent No. 9,197,642.
Claims 21, 28 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 13-15, 18 and 19 of U.S. Patent No. 9,197,642.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

     Claims 16-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shea et al. (2010/0010915) in view of Alkove et al. (US 2009/0327450), Meijer et al. (US 2008/0083025).

As to claims 16 and 22, Shea discloses the invention as claimed, including a method comprising: 
receiving, at a remote computing device, a token associated with a user computing device, the token allowing access to processing resources of the remote computing device (Figs. 7-8; Abstract, “The end user may further use the digital currency tokens to purchase new features, which are internal and/or external to the digital media content”; ¶0021, “accruing and spending digital tokens for licenses to access games”; ¶0028, “the user may need to resubmit another game session request through game launch manager 109 and pay more digital tokens in order to receive another license from license server 103 and/or licensing agent 111 to access and play the game again” ; ¶0033, “The user may spend his/her digital currency tokens to purchase additional content-based capabilities and/or services related to the content inside the game”; ¶0073, “to provide feedback to the user upon the granting of access to the digital media content and/or consumption of the user's digital tokens”);
receiving, at the remote computing device, one or more parameters (i.e., features, functionality, or services related to the accessed content or game) controlling the operation of an processing resources (¶0032, “the user may further spend tokens on other features, functionality, and services related to the accessed content or game in addition to the features already available with the licensed content or game”; ¶0038, “The feature sales agent may only accept and process purchase requests for features associated with the games for which the user has already acquired a license by paying digital currency tokens”; ¶0039, “a list of additional features for each game available via licensing server 103 that may be queried by end user device 101 for presentation to the user”; ¶0040); 
operating, by the remote computing device, the processing resources based on the token and the parameters, the operating the processing resources comprising at least partially rendering at least one frame of image data (¶0037, “The user may be presented with and select only the additional features that are associated with the games the licenses for which the user has already acquired… provide an additional feature license to enable and/or provide the purchased features in the game on user device 101”; ¶0039, “the additional purchased features may be downloaded as software plug-ins, or other types of software downloads such as DLL's (Dynamic Link Library), for the licensed games on end user device 101”; claim 14).

Although Shea discloses downloading or distributing to the user computing the at least partially rendered frame of image data (Figs. 7-8; ¶0003, “distribute their content, such as games”; ¶0037; ¶0039), and it is obvious that downloading or distributing the image data to the user is performed by the remote computing device (i.e., server), Shea does not specifically disclose transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data. However, Alkove discloses transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data (Fig. 9; 920, Fig. 10; ¶0034, “the low resolution format may be a maximum resolution capable of being rendered by a cellular phone having less than a two-inch-by-two-inch display…”; ¶0044; ¶0046, “With this set out a user may then download a music video of "Groove is in the Heart" to her cell phone and her PDA”; ¶0053, “movie 406C can be rendered by device 106A with a medium resolution format, device 106C with a low resolution format, and 106E with a high resolution format”; ¶0050, “each associated with one or more of the content. The resolution and file formats include three resolutions (low 410A, medium 410B, and high 410C) associated with content and various file formats”; ¶0053, “movie 406C can be rendered by device 106A with a medium resolution format, device 106C with a low resolution format, and 106E with a high resolution format”; ¶0061; ¶0066; ¶0069; ¶0078). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Shea to include transmitting, by the remote computing device to the user computing device, the at least partially rendered frame of image data, as taught by Alkove because it delivers and renders the image content in the format that best matches the capabilities of the user computing device (Alkove, Abstract; ¶0053).

Although Shea discloses that a licensing server (103, Fig. 1) includes a list of additional features associated with various games and/or content, and the user may purchase the additional features associated with the games and/or content by requesting purchase of such additional features from licensing server (¶0037), Shea does not specifically disclose the processing resources operating an executable application running on the remote computing device; and rendering at least one frame of image data generated by the application running on the remote computing device.
However, Meijer discloses the processing resources operating an executable application running on the remote computing device (Fig. 2; Abstract, “identity-centric resource licensing system that manages access to `cloud-based` resources (e.g., applications and services) is provided”; ¶0012, “the `cloud` infrastructure, resources (e.g., applications, data, services, hardware) can be maintained within the `cloud` and rendered in response to user (e.g., client) requests as a function of an established identity and corresponding rights”; ¶0043, “the system could provision and configure entire devices at the time of login--to enable the user to access all the applications to which the user (or specific identity) has license to”); and rendering at least one frame of image data generated by the application running on the remote computing device (Fig. 2; 312, Fig. 3; Fig. 5; ¶0012, “the `cloud` infrastructure, resources (e.g., applications, data, services, hardware) can be maintained within the `cloud` and rendered in response to user (e.g., client) requests as a function of an established identity and corresponding rights”; ¶0047, “The aggregated resource license component 104 can be employed to establish an identity of the user, map the identity to a license right and to render the resource in accordance with the applicable license right(s)”; ¶0061; ¶0073, “the information obtained by the tracking component 504 can be employed to monetize and/or compensate the appropriate licensor for use of a resource within the `cloud-based` network. For instance, suppose a user purchases a license for X number of uses of a digitally protected media (e.g., music, video)”). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Shea to include the processing resources operating an executable application running on the remote computing device; and rendering at least one frame of image data generated by the application running on the remote computing device, as taught by Meijer because it would enable the user to access cloud-based resources for a period of time using a license token and then the license token can be automatically withdrawn on expiry, thereby enhancing the security of resources (Meijer; ¶0044).

	As to claim 17, Shea discloses the method of claim 16, the receiving the token comprising receiving a digital object digitally signed using a cryptographic function (¶0028, “verify that the digital license is authentic, and grant access to the user upon verifying the license”). 

As to claim 18, Shea discloses the method of claim 16, the receiving the token comprising receiving a token stored in a centralized database (107, Fig. 1; ¶0023, “Digital tokens may be stored within user accounts 107 stored on digital currency server 105”; ¶0030, “multiple users may pool their digital tokens stored on digital currency server 105”). 

As to claim 19, Shea discloses the method of claim 16, further comprising: determining that the token has expired; and halting the operating of the processing resources when the token has expired (¶0027, “digital tokens of such type have been exhausted”; ¶0052, “The digital tokens the user receives may timeout and become invalid after a certain amount of time”). 

As to claim 20, Shea discloses the method of claim 16, the operating the processing resources comprising operating a graphics processing unit (GPU) of the remote computing device (Figs. 7-9; ¶0070, “Display region 702 may also include graphics such as static images and/or video files to entice the user. GUI 700 may also support audio to accompany the graphics”; claim 14, “the digital media content is a selected one of: computer game content, interactive media content, video content, audio content, graphical content, and textual content”).

As to claim 21, Shea discloses the method of claim 16, the at least partially rendering at least one frame of image data comprising at least partially rendering a plurality of frames, the plurality frames comprising a video (Figs. 7-9; ¶0070, “Display region 702 may also include graphics such as static images and/or video files to entice the user. GUI 700 may also support audio to accompany the graphics”; claim 14, “the digital media content is a selected one of: computer game content, interactive media content, video content, audio content, graphical content, and textual content”). 

As to claim 23, it is rejected for the same reasons set forth in claim 16 above. In addition, Shea discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps (Fig. 10; ¶0077-¶0079). 

As to claim 24, it is rejected for the same reasons set forth in claim 17 above.

As to claim 25, it is rejected for the same reasons set forth in claim 18 above.  

As to claim 26, it is rejected for the same reasons set forth in claim 19 above.

As to claim 27, it is rejected for the same reasons set forth in claim 20 above.

As to claim 28, it is rejected for the same reasons set forth in claim 21 above.  

As to claim 29, it is rejected for the same reasons set forth in claim 22 above.

As to claim 30, it is rejected for the same reasons set forth in claim 16 above. In addition, Shea discloses an apparatus comprising: a processor; one or more processing resources accessible by the processor; and a storage medium for tangibly storing thereon program logic for execution by the processor (Fig. 10; ¶0077-¶0079). 

 As to claim 31, it is rejected for the same reasons set forth in claim 17 above.

As to claim 32, it is rejected for the same reasons set forth in claim 19 above.

As to claim 33, it is rejected for the same reasons set forth in claim 20 above.

As to claim 34, it is rejected for the same reasons set forth in claim 21 above.  

As to claim 35, it is rejected for the same reasons set forth in claim 22 above.

Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(1)	Applicant asserts that Shea does not teach or suggest a remote device that receives a user-supplied token and operating processing resources at the remote device in response.
	Examiner respectfully disagrees. Shea explicitly discloses that a licensing server (103, Fig. 1) includes a list of additional features associated with various games and/or content, and the user may purchase and access the additional features associated with games and/or content using a digital token (¶0020, “a "digital token" means "a digital record or representation of credit redeemable for goods and/or services including the licensing of digital media content”; ¶0032, “the user spends the digital currency tokens for purposes other than access to content, such as accessing and playing a game”; ¶0033, “The user may spend his/her digital currency tokens to purchase additional content-based capabilities and/or services related to the content inside the game…the user may be able to purchase additional capabilities for weapons for a character in the game”; ¶0037).
	In addition, Alkove discloses a content provider (i.e., remote server; 102, 104, Fig. 1) that receives a usage rights (i.e., token) from the user (106A-E, Fig. 1) and the usage rights allowing access to processing resources of the remote device (610-618, Fig. 6; ¶0029, “The entertainment access service, for example, may manage a user's usage rights to entertainment content and thus how the user is permitted to use the entertainment content”; ¶0031; ¶0037, “usage rules 210, which may govern how a device is to render entertainment content, when, how often, when to cease doing so, track usage information”; ¶0059; ¶0062, “the user, through device 106C interacting with the entertainment access service, is requesting ownership rights to and downloading of a music video ("Groove is in the Heart") intended to be rendered (played) on this device”; ¶0065, “At arrow 5-4 the entertainment access service and the user interact sufficient for the user to gain the requested access”; ¶0078, “the page shows the type of content that the user is currently authorized to access on this device (e.g., images, games and songs only), the usage rights available to the user on this device”; ¶0091, “the tools at block 614 determine whether or not the user has a right to the requested access to the particular content”; ¶0093, “At block 618 the tools permit the access requested if the user has a right to such access. If the request is received directly from the user and the tools have control of the content, the tools may download the content or otherwise indicate to the device intended to render the content permission to do so”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 27, 2022